Citation Nr: 1715791	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO. 08-12 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating, greater than 10 percent, for otitis media of the right ear with a perforated tympanic eardrum and hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1973 to January 1974 and from April 1974 to April 1978.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a
September 2007 decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Waco, Texas.

In June 2012 and August 2015 the Board remanded the claim for additional development and adjudicative action. Following such development, the RO granted a 10 percent rating for otitis media of the right ear with a perforated tympanic eardrum and hearing loss, throughout the period on appeal. The issue was then returned to the Board for further appellate review.

Since the most recent adjudication of the issue on appeal by an RO in August 2016, and accompanying issuance of a supplemental statement of the case pursuant to 38 C.F.R. § 19.31 (2016), additional evidence has been added to the claims file, including VA treatment records. Remand for the issuance of a supplemental statement of the case is not necessary, however, since the additional evidence submitted is either duplicative of treatment records already of record, or otherwise unrelated to only matter on appeal (e.g., the nature and severity of symptoms associated with service-connected otitis media). 38 C.F.R. § 19.31(b)(1) (2016). 


FINDINGS OF FACT

1. A 10 percent rating, the highest schedular rating available for otitis media with a perforated tympanic membrane and hearing loss of the right ear, has been granted, and an extraschedular rating is not warranted.

2. Throughout the entire rating period, service-connected otitis media has been associated with loss of bone of the skull, in an area of greater than .716 square inches but less than 1.140 square inches.

3. Throughout the entire rating period, service-connected otitis media has been associated with peripheral vestibular disorder productive of occasional dizziness without occasional staggering.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for otitis media with a perforated tympanic membrane and hearing loss of the right ear have not been met or nearly approximated at any time during the period on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.87, Diagnostic Code 6200 (2016).

2. The criteria for a rating of 30 percent, and no higher, for loss of bone of the skull have been met throughout the period on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 4.87, Diagnostic Codes 5296, 6200 (2016).

3. The criteria for a rating of 10 percent, and no higher, for peripheral vestibular disorder have been met throughout the period on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 4.87, Diagnostic Codes 6200, 6204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). A notice letter was sent to the Veteran in June 2007, prior to the initial adjudication of the claim on appeal. The notice included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO. The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In a hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of her claim. These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2016). See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). Compliant notice was provided in the letter sent to the Veteran in February 2008.

VA also has a duty to assist appellants in the development of claims. VA must make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment and private treatment, to the extent that such records have been identified by the Veteran. These records have been associated with the claims file and reviewed in consideration of the appeal before the Board. The duty to assist was further satisfied by VA examinations in September 2007, September 2009, March 2013, May 2013, November 2015, and August 2016. During these, examiners conducted physical examinations, reviewed the claims file, recorded the Veteran's history, and provided factually supported and explained opinions. VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2016); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

In June 2012 and August 2015, the Board remanded this appeal for additional development, including retrieval of outstanding treatment records and completion of VA examinations to address specified questions relating to otitis media. The RO substantially complied with all remand directives and the Board may properly proceed with the decision below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

II. Increased Rating for Otitis Media of the Right Ear with a Perforated Tympanic Eardrum and Hearing Loss

The Veteran was previously awarded service connection and assigned an initial noncompensable rating for otitis media in a decision not currently on appeal. In May 2007 she sought a higher rating, which was granted throughout the appeal period in a September 2016 decision. To the extent that the September 2016 was not a full grant of the benefits sought, her appeal for a higher rating continues.

Disability evaluations are determined by evaluating the extent that a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

The Veteran's otitis media, which is rated as 10 percent disabling effective May 7, 2007, is evaluated under 38 C.F.R. § 4.87, Diagnostic Code (DC or Code) 6200 (2016). A 10 percent evaluation under DC 6200 is the highest schedular rating available under that Code, a higher rating under DC 6200 is not warranted. The assignment of a particular Diagnostic Code for rating purposes is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. The Board has considered applying alternate Codes to evaluate the Veteran's otitis media, see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995), but finds that none are appropriate.

Nonetheless, a Note to DC 6200 provides that complications of otitis media, such as hearing loss, tinnitus, labyrinthitis, facial nerve paralysis, or bone loss of skull, may be rated separately. 38 C.F.R. § 4.87, DC 6200, Note (2016). Treatment records and VA examinations confirm that the Veteran's otitis media has been productive of right hear hearing loss, loss of bone of the skull, and peripheral vestibular disorder (PVD). See April 2016 VA examination report. For reasons described below, the Veteran's right ear hearing loss is not subject to a separate compensable rating. However, the Board is granting a separate 30 percent evaluation for loss of bone, as well as a separate 10 percent evaluation for PVD.

In determining that a separate rating is not warranted for right ear hearing loss, the Board initially notes that at no time during the period on appeal had the Veteran's right ear hearing loss been compensably disabling. Evaluations for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second. See 38 C.F.R. § 4.85 (2016).

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test. The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity. See 38 C.F.R. § 4.85(e) (2016). If impaired hearing is evaluated only in one ear, the other ear is assigned a Roman Numeral designation of I for purposes of utilizing Table VII. 38 C.F.R. § 4.85(f) (2016).

On VA examination in September 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
40
60
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear, and the average pure tone threshold was 55 decibels. This results in a Roman Numeral designation of I under Table VI. On VA examination in October 2009, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
45
60
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and the average pure tone threshold was 48 decibels. This results in a Roman Numeral designation of I under Table VI. Audiological evaluation during a VA examination in May 2013 showed pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
50
50
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear, and the average pure tone threshold was 45 decibels. This results in a Roman Numeral designation of II under Table VI. An audiological evaluation in December 2016 revealed that pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
55
60
80

Speech audiometry revealed speech recognition ability of 88 percent in the right ear, and the average pure tone threshold was 56 decibels. This results in a Roman Numeral designation of II under Table VI. On audiological evaluation during her April 2016 VA examination, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
60
75
90

Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and the average pure tone threshold was 66 decibels. This results in a Roman Numeral designation of II under Table VI.

Because hearing loss of the left ear is not service-connected, the Veteran's right ear hearing loss must be productive of a numeric designation under Table VI of at least X in order to warrant a compensable rating through application of Table VII. However, because her right ear hearing has - at its worst - only warranted a numeric designation of II, a separate compensable evaluation cannot be awarded for right ear hearing loss associated with otitis media under DC 6200.

As indicated previously, DC 6200 allows for separate evaluations of "complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull," 38 C.F.R. § 4.87 (2016), and the Board finds that such evaluations are warranted for loss of bone and labyrinthitis (diagnosed as PVD).

On VA examination in April 2016, the examiner noted that the in-service mastoidectomy with tympanoplasty which had resulted in the Veteran's service-connected otitis media was associated with the loss of bone in an area "larger than an American quarter, but smaller than a 50-cent piece." Loss of bone from the skull is rated under 38 C.F.R. § 4.71a, DC 5296, which affords a 10 percent rating for loss of an area less than the size of a 25-cent piece, a 50 percent rating for an area larger than a 50-cent piece, and a 30 percent rating for the loss of an area of intermediate size. 38 C.F.R. § 4.71a, DC 5296 (2016). Given that otitis media is related to the loss of bone between the size of a 25-cent and 50-cent coin, a 30 percent rating is warranted, separate from the Veteran's 10 percent rating for otitis media. See 38 C.F.R. § 4.87, DC 6200 (2016).

The Veteran also had a single scar in the right mastoid area, measuring 5cm by .4cm relating to her in-service mastoidectomy with tympanoplasty. The scar was not elevated, depressed, or adhered to underlying tissue, and was not painful or functionally limiting in any way. Scars of the head, face, and neck are rated under 38 C.F.R. § 4.118, DC 7800. However, a minimal compensable evaluation requires that the scar have at least one characteristic of disfigurement, 38 C.F.R. § 4.118 (2016), and the Veteran's scar is not productive of any.

For purposes of evaluation of under 38 C.F.R. § 4.118, the eight characteristics of disfigurement are:

(1) a scar that is five or more inches, or thirteen centimeters, in length; 
(2) a scar that is at least one-quarter of an inch, or 0.6 centimeters, wide at the widest part; 
(3) surface contour of the scar that is elevated or depressed on palpation; 
(4) a scar that is adherent to underlying tissue; 
(5) skin that is hypo- or hyper-pigmented in an area exceeding six square inches, or 39 square centimeters;
(6) skin texture that is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, or 39 square centimeters;
(7) underlying soft tissue that is missing in an area exceeding six square inches, or 39 square centimeters; and
(8) skin that is indurated and inflexible in an area exceeding six square inches, or 39 square centimeters. Id.

The Veteran has not endorsed any of the above relating to her right mastoid scar, and neither VA examination, nor treatment records otherwise reveal that any are present. Accordingly, a separate compensable rating for a post-mastoidectomy scar is not warranted despite the Board's grant of a separate rating for loss of bone associated with the same mastoidectomy and subsequent service-connected otitis media.

In addition, the Veteran has endorsed episodes of dizziness throughout the period on appeal, and during the September 2010 hearing before the undersigned, her representative stated that the Veteran was seeking entitlement to service connection for vertigo "under [38 C.F.R. §] 3.310, aggravation."  Because the Board is granting a separate rating for her PVD as a manifestation of service-connected otitis media, discussion of entitlement to service connection for PDV on a secondary basis is unnecessary.

In reaching this conclusion, the Board relies on an April 2016 VA examiner's opinion that PVD with dizziness is related to the Veteran's service-connected otitis media. At the time of that examination, and following an exceptionally detailed audiological evaluation, the examiner initially declined to diagnose PVD because "the diagnosis of Otitis Media . . . falls under that category." However, he went on to definitively indicate that manifestations of service-connected otitis media include PVD and the symptoms of dizziness that it causes.

Additional evidence indicates that PVD and its symptoms may not be a manifestation of otitis media - including the opinion of a VA examiner in September 2009 who was "unable to establish a nexus" between the episodes and the Veteran's active duty or any service-connected disorder, concluding that it was "less likely than not that her episodes of vertigo might be related to . . . [a] service connected condition." The examiner failed to indicate whether such symptoms might be related to a disorder other than vertigo, to include PVD.

On VA examination in March 2013, the Veteran's only diagnosed ear or peripheral vestibular condition was otitis media with perforated tympanic membrane. While the Veteran endorsed a three-year history of recurrent episodes of dizziness two to three times a month, the examiner did not identify the cause of such symptom, and indicated that "it is unclear if the [V]eteran's complaints are vestibular." The examiner concluded that it was "less likely than not that the [V]eteran's episodes of dizziness might be caused by or the result of her service-connected chronic otitis media."

Although the examination opinions in 2009 and 2013 are of some probative value in suggesting that symptoms of dizziness are not related to service-connected otitis media, the Board finds them to be of equal value to an April 2016 VA examiner's opinion that PVD with dizziness is related to otitis media. Because the evidence on the matter is at least in equipoise with regard to the question of whether PVD is related to service-connected otitis media, the Board resolves the remaining doubt in the Veteran's favor, and finds that a separate rating for the symptoms is warranted. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Peripheral vestibular disorders are rated under 38 C.F.R. § 4.87, DC 6204, which indicates that where symptoms include "dizziness and occasional staggering" 30 percent rating is warranted, while symptoms limited to "occasional dizziness" warrant a 10 percent rating. 38 C.F.R. § 4.87, DC 6204 (2016). The Veteran has endorsed numerous episodes of dizziness and vertigo, but there is almost no evidence of "staggering" at any time during the period on appeal. The Board finds that a 10 percent rating, but no higher, is warranted throughout the appellate period. 

The Veteran has repeatedly endorsed symptoms of dizziness and vertigo, including a two-week episode of right ear pain with dizziness in May 2007, and fullness and pressure in the right ear, with popping and loss of balance, in August 2012. In November 2012, the Veteran told a treating healthcare professional that she had a five-day history of pain in the right ear and vertigo. To the extent that these symptoms are capable of lay observation, the Veteran's endorsements are highly probative in showing an on-going pattern of dizziness. Layno v. Brown, 6 Vet. App. 465 (1994).

Reports of similar symptoms are also present on multiple VA examinations over nearly seven years, beginning with her September 2009 examination when she reported two episodes of vertigo - one in November 2008, and the other in January 2009. According to a statement made by the Veteran during a March 2013 VA examination, she had been having recurrent episodes of dizziness two to three times a month for the prior three years.

In spite of these reports of dizziness, the only evidence relating to staggering is limited to a single August 2012 report of "loss of balance." Though the Veteran is competent to report such a symptom, this solitary endorsement does not amount to "occasional staggering" as contemplated by the rating criteria described in DC 2016. Accordingly, a rating of greater than 10 percent cannot be granted for the Veteran's PVD.


IV. Extraschedular Consideration

VA's schedule of disability ratings is based on average impairment in earning capacity in civil occupations from specific injuries or combinations of injuries. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(a) (2016). Where the ratings are inadequate to address the Veteran's symptomatology, she may be entitled to an extraschedular rating. 38 C.F.R. § 3.321(b)(1) (2016). Referral for extraschedular consideration "may be based on the collective impact of [a] veteran's disabilities." Johnson v. McDonald, 762 F.3d 1362, 1365.

In Thun v. Peake, the Court provided a framework for determining whether an extraschedular rating is warranted. 22 Vet. App. 111, 115 (2008). In the first step, the Board must determine whether the evidence "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate." Id. If so, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" or "frequent periods of hospitalization." Id. at 116. If these two prongs are met, then the Board is to refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for consideration. Id.  

The Veteran does not meet the first prong of the Thun analysis, as there is no suggestion that the ratings of her otitis media, associated loss of bone, or associated PVD, are inadequate. The Veteran has herself not asserted or implied that the available ratings are inadequate, nor does the evidence of record otherwise suggest that extraschedular consideration is warranted. Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (noting that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record). 

The Board has also fully considered whether an extraschedular rating may be warranted for the Veteran's right ear hearing loss which the Board concluded does not warrant a separate compensable rating. In discussing hearing loss, VA audiological examination reports must fully describe functional effects in addition to dictating objective test results. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). In this regard, during her most recent VA examination in April 2016, the Veteran reported that she must look at speakers faces when they speak to understand conversation in noisy environments, and that she must frequently ask others to repeat themselves. Further, when watching TV, she raises the volume to a level that is uncomfortable for other family members. These complaints are consistent with reduction in hearing acuity, which is the foundation of the schedular rating criteria. Moreover, audiological testing on repeated examination was performed without the use of hearing aids, see 38 C.F.R. § 4.85(a) (2016), and thus the audiometric data on which a schedular evaluation would be based, represents the worst possible objective measure of performance. In other words, the Veteran does not have any symptom of hearing loss that are unusual or different from those contemplated by the schedular rating criteria.

In short, there is no indication in the record that the average industrial impairment from the Veteran's otitis media and symptoms related to otitis media, is in excess of that contemplated by the ratings assigned for the period on appeal; the Veteran's disability picture is not shown to be exceptional or unusual. Therefore, referral for assignment of an extraschedular evaluation in this case is not in order. 38 C.F.R. § 3.321(b) (2016).

Finally, the Veteran has not expressly raised a claim of entitlement to a total disability rating based on individual unemployability, and the record does not implicitly suggest such entitlement. To the extent that examination reports discuss the occupational impacts of her service-connected otitis media, such evidence is present in every case in which an evaluation has been assigned for a service-connected disability. See 38 C.F.R. § 4.1 (2016) (explaining that disability evaluation percentages "represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").

The matter of entitlement to a total disability rating based on individual unemployability has not been raised, and no further discussion of the matter is warranted. See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An increased evaluation for otitis media with a perforated tympanic membrane and hearing loss of the right ear is denied.

A separate 30 percent rating for loss of bone of the skull is granted throughout the period on appeal.

A separate 10 percent rating for peripheral vestibular disorder is granted throughout the period on appeal.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


